           Case 5:20-cr-00121-C Document 23 Filed 03/16/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
              -vs-                             )       No. CR-20-121
                                               )
RONALD J. McCORD,                              )
                                               )
              Defendant.                       )


                                    SEALING ORDER

              NOW on this 16th day of March 2021, the above-styled and numbered cause

comes before this Court upon the Motion (Doc. No. 21) of Robert J. Troester, Acting

United States Attorney for the Western District of Oklahoma, and Julia E. Barry, Assistant

United States Attorney, that the United States’ Pre-Trial Motions in the above-numbered

cause be filed under seal in this Court pursuant to an Order under Local Criminal Rule

12.2.

              The Court finds that the Motion is meritorious and should be granted.

              IT IS THEREFORE ORDERED that the in the above-captioned case be filed

in the Office of the Clerk of this Court under seal, together with this instant Sealing Order,

and Motion to Seal, so as not to become matters of public record in this Court, until further

order of the Court.
          Case 5:20-cr-00121-C Document 23 Filed 03/16/21 Page 2 of 2




             IT IS SO ORDERED this 16th day of March 2021.




APPROVED AS TO FORM:

ROBERT J. TROESTER
Acting United States Attorney


s/Julia E. Barry
Assistant U.S. Attorney
CA Bar No. 268151
210 Park Avenue, Suite 400
Oklahoma City, Oklahoma 73102
(405) 553-8753(Office)
(405) 553-8888 (Fax)
Julia.barry@usdoj.gov
